DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	This Office Action is in response to Applicant's arguments filed on June 15, 2022. Claim(s) 1, 2, 4-6, 8, 9, 11-13, 15, 16, 18, 19, 22, 23, 25, and 27-31 are pending and examined herein.

Response to Arguments
	In view of Applicant’s amendments, the 102(a)(1) rejection of claims 1, 2, 4, 6, 8, and 13-19 as being anticipated by Alfonso (Journal of Cataract & Refractive Surgery, 1988) and the 103 rejection of claims 9, 11, 12, 22, 23, 25, and 27 as being unpatentable over Alfonso (Journal of Cataract & Refractive Surgery, 1988) as applied to claims 1, 2, 4, 6, 8, and 13-19 in the 102(a)(1) rejection above are hereby withdrawn.
 	Any rejection from the previous Office action not set forth on record below is hereby withdrawn.
	The new rejections are made in the Final Office action below as necessitated by amendment.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


 	Claims 1, 6, 12, 13, 15, 16, 18, 19, and 29-31 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Koss (European Journal of Pharmacology, 1979) of record.
 	At the outset, Examiner notes that the limitation regarding “the first composition to the subject’s eye to induce an increase in the amount of alpha 1 receptors on iris dilator muscles” and “and wherein the first composition has an alpha-2:alpha-1 affinity ratio of greater than 200” are considered properties inherent in the disclosed active agent. "Products of identical chemical composition cannot have mutual exclusive properties." Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Koss teaches one drop of clonidine solution (0.125, 0.25, or 0.5%) was administered topically and caused dose-related mydriasis in both eyes (abstract). 
Koss teaches epinephrine (0.1-30g, i.a.) produced equal pupil dilation (abstract).
Koss teaches a dilated pupil was constricted with 1% physostigmine. Clonidine (one drop of 0.5% solution) was applied topically to the parasympathectomized side, wherein the contralateral pupil dilated. At 1 hour, the clonidine was washed out and replaced by one drop of 5.0% ephedrine. Ephedrine selectively dilated the ipsilateral pupil (page 307, column 1, section 3.2; figure 2). Thus, the limitations of claims 1, 6, 12, 13, 15, 16, 18, and 19, and 29-31 are met. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 	Claims 9, 11, 22, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Koss (European Journal of Pharmacology, 1979) of record as applied to claims 1, 6, 12, 13, 15, 16, 18, 19, and 29-31 in the 102 (a)(1) rejection above.

Koss is discussed above.
Koss does not teach wherein the second composition is administered after 1 day to about 10 days, as required by claims 9; wherein the first composition is administered two or more times before the second administration, as required by claim 11. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have varied the time of administration of the second composition from 1 hour after first composition administration as taught by Koss and varied the time to that of more than 1 hour and the number of administrations. Generally, mere optimization of ranges will not support the, patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also In re Peterson, 315 F. 3d at 1330, 65 USPQ 2d at 1382 "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." MPEP 2114.04.
Additionally, Koss does not teach a kit comprising the first and second composition of the instant claims 22, 25, and 27. 
 	It is well-settled law that combining printed instructions and an old product into a kit will not render the claimed invention non-obvious even if the instructions detail a new use for the product. See In re Negai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004). Further, the inclusion of a package insert or label showing the "the name of drug, dosage, dosage form, route of administration, indication and direction of use" of a pharmaceutical composition is mandated by 21 CFR 201.57 and is therefore obvious to one of ordinary skill in the art. 
Thus, based on the foregoing reasons, the instant claims are deemed unpatentable over the cited reference. 

Conclusion
Claims 1, 6, 9, 11-13, 15, 16, 18, 19, 22, 25, 27, 29, 30, and 31 are not allowed.
Claims 2, 4, 5, 23, and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not
mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sahar Javanmard whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627